Title: Report on the Petition of John de Neufville, 26 November 1792
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State to whom was referred, by the House of Representatives, the petition of John De Neufville, with Instructions to examine the same, and report thereupon his opinion to the House at the present Session; has had the same under examination, together with the Letter accompanying it from William Lee Esquire to the Petitioner, bearing date Dec. 14th. 1791, and hath also examined the records of the Department of State, which might throw light on the allegations of the said petition: And he finds
That William Lee, Esquire, was appointed by Congress in May 1777, a Commissioner for the United States to the Courts of Vienna  and Berlin, with power to communicate and treat with those Courts on the subjects of friendship, peace, the safety of navigation and mutual Commerce, and to do all such things as might conduce to those ends:
That the Petitioner, then a Citizen of the United Netherlands, met with Mr: Lee in Germany, where, conversing on the subject of their two Countries, a Treaty between them was spoken of as desirable, and, perhaps practicable: that the Petitioner, having afterwards consulted with persons of influence in his own Country, was engaged by them, on behalf of their Country, to concert with Mr. Lee, or any other person in the employment of the United States, a plan of a Treaty: that this was done at a subsequent meeting, and the Plan signed by Mr. Lee, on our part, and by the petitioner on the other part: but that this plan was not prosecuted to effect, Congress putting the business into other hands. Which several facts appear by the Records in the Department of State, some of the most material of which have been extracted; and are hereto annexed.
The Petitioner further sets forth—
That the persecution excited against him by the enemies of the United States, on account of his Agency on the part of Holland, in preparing the plan of a Treaty, obliged him to convey all his Estate to his Son, to leave his Country, and to part with his property in the British funds, by which last operation he lost between four and five thousand pounds Sterling.
That he advanced for the State of South Carolina, fifteen thousand pounds sterling, in military and other Stores, for which advance, being pressed by his Creditors, he was obliged to sell his House in Amsterdam for £10,000 sterling, which was worth £14,000, and to pass over to America:
That he had lent to Mr. Laurens, during his captivity £1,000 sterling, which sum, however, Mr. Laurens repaid him immediately on his liberation:
That he shipped Goods to St. Eustatia, with a view to supply the Americans, of which £15,000 sterling’s worth was captured by British ships:
And That, during a space of three Years, his House was a hospitable Asylum for Americans in general, by which he incurred an Expense of ten thousand pounds sterling.
The establishment of these latter facts has not been required by the Secretary of State, because, if established, they would not, in his Opinion, have founded a right to indemnification from the United States.
The part the Petitioner bore in projecting a Treaty between Holland  and the United States, was, as a Citizen of Holland, on the behalf of that Country, while the counterpart was carried on for us, by Mr. Lee, then employed on another Mission. It followed that each party should defray the expense of it’s own Agent, and that the Losses in the British funds, stated as a consequence of this particular transaction, were to be indemnified by his own nation; if by either party.
The advance of £15,000 sterling in Stores to the State of South Carolina, was a matter of account with that State, as must also be the Losses consequent on that, in the sale of his House, if they be a subject of indemnification at all.
The Loan of a thousand pounds to Mr. Laurens, one of the Ministers of the United States, is acknowledged to have been speedily repaid.
The shipments of Goods to St. Eustatia, with a view of disposing of them to the Americans, were in the line of his commerce, and the Losses sustained on them by capture, belong fairly to the account of Profit and Loss, which every Merchant hazards, and endeavors to counterpoise, without supposing himself ensured, either by his own, or any foreign Government.
The hospitalities of the Petitioner in Amsterdam, stated at £10,000 sterling, of which such Americans participated as happened to be there, found a claim to their particular Gratitude and Attention, and to the Esteem attached to the exercise of private Virtues: but, whilst we sincerely regret calamities, which no degree of personal worth can avert, we are forced to declare they are no legitimate object of taxation on our Citizens in general.
These several Articles, constituting the foundation of the Petition, the Secretary of State
Reports it as his Opinion,
That no part of it ought to be granted.

Th: JeffersonNov. 26. 92.

